                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

 ANDY DOOHAN, individually and on behalf
 of all others similarly situated,

                            Plaintiff,                 Case No.: 4:19-cv-00111-NKL

 vs.                                                   Hon. Nanette K. Laughrey

 CTB INVESTORS, LLC, d/b/a
 PBR BIG SKY COWBOY BAR, et al.,

                            Defendants.

                       JOINT STATUS REPORT REGARDING STAY

       Plaintiff Andy Doohan (“Plaintiff”) and Defendants CTB Investors, LLC, d/b/a PBR Big

Sky Cowboy Bar (“Big Sky”), The Cordish Companies, Inc. (“Cordish”), and Entertainment

Consulting International, LLC (“ECI”) (Big Sky, Cordish, and ECI are collectively referred to as

the “Defendants”), by and through their undersigned counsel, respectfully submit the following

Joint Status Report pursuant to Dkt. 70 setting out their respective views of whether the stay

entered in this matter should continue.

       1.       The Court issued a stay in this matter pending the resolution of the motions for

class certification and summary judgment that were pending before this Court in Hand v. Beach

Entertainment KC, LLC d/b/a Shark Bar, et al., No. 4:18-cv-668 (W.D. Mo.) (“Shark Bar”) and

Smith, et al. v. Truman Road Development, LLC d/b/a No Other Pub, et al., No. 4:18-cv-670

(W.D. Mo.) (“No Other Pub”) and requested that the parties submit a joint status report in this

case no later than fourteen days after the last of these motions was resolved. (Dkt. 70.) This

status report was to indicate the parties’ positions on whether the stay should be continued or

lifted, and if lifted, a proposed timeline for remaining discovery and motion practice. (Dkt. 70.)


                                                 1

            Case 4:19-cv-00111-NKL Document 71 Filed 05/12/20 Page 1 of 9
       2.       On April 27, 2020, in Shark Bar, this Court issued an order granting the

defendants’ motion for summary judgment on the question of whether the texting platform at

issue qualified as an “automatic telephone dialing system” (“ATDS”) under the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, et seq. (Shark Bar, Dkt. 206 at 20.) The

Court denied plaintiff’s cross-motion for partial summary judgment and denied as moot

plaintiff’s motions to certify classes of persons alleging they were sent texts by defendants

through the at-issue texting platforms. (Id. at 46–47.) The Court further denied defendants’

summary judgment motion regarding plaintiff’s claims that defendants texted him more than

twice in a twelve-month period while his number was on the National Do-Not-Call Registry and

certified a class of similarly situated persons. (Id at 27, 81.) The Court denied defendants’

summary judgment motion with respect to plaintiff’s claim that defendants sent more than one

telemarketing message without instituting procedures to maintain a list of individuals who

request not to receive such texts from that entity (“Procedural Claim”). (Id. at 32.) Finally, the

Court also struck plaintiff’s revocation claim that defendants texted plaintiff more than one

message after he requested they stop. (Id. at 35.) With regards to ECI and Cordish, the Court

denied their motion for summary judgment regarding their vicarious liability. (Id. at 45.)

       3.       In No Other Pub, on April 28, 2020, this Court issued a similar order with respect

to the ATDS issue, granting summary judgment in favor of defendants on Plaintiffs’ ATDS

claim. (No Other Pub, 19.) The Court denied as moot Plaintiff Smith’s motion to certify a class

of individuals who provided their numbers to defendants on a sign-in sheet and received a text

from defendants. (Id. at 50.) For the claim that defendants texted plaintiffs twice in one year

while their numbers were on the national do-not-call registry, the Court granted defendants’

summary judgment motion with regards to Plaintiff Smith and denied it with respect to Plaintiff


                                                  2

            Case 4:19-cv-00111-NKL Document 71 Filed 05/12/20 Page 2 of 9
Kagarice. (Id. at 24, 29.) The Court allowed plaintiffs’ claims that defendants sent more than one

telemarketing message without instituting procedures to maintain a list of individuals who

request not to receive such texts from that entity to proceed. (Id. at 36.) As in Shark Bar, the

Court struck Plaintiff Kagarice’s revocation claim that defendants texted plaintiff more than one

message after he requested they stop. (id. at 39.) Likewise, with regards to ECI and Cordish, the

Court denied their motion for summary judgment regarding their vicarious liability. (Id. at 48–

49.)

        4.       On May 8, 2020, the plaintiff in Beal v. Outfield Brew House, LLC d/b/a

Budweiser Brew House filed a notice of appeal to the Eighth Circuit Court of Appeals. 2:18-cv-

04028-MDH, Dkt. 262 (W.D. Mo. May 8, 2020) (“Brew House”). At issue in the appeal is

whether the District Court erred in finding the TXT Live! platform is not an ATDS under the

TCPA. See Brew House, Dkt. 252 (finding, inter alia, that TXT Live! does not qualify as an

ATDS).

Plaintiff’s Position

        5.       Given this legal landscape, Plaintiff respectfully suggests that the stay entered in

this matter be continued while the Eighth Circuit considers whether the text message platform at

the heart of this case constitutes an ATDS under the TCPA in the Brew House appeal.1 The Brew

House appeal will allow the Eighth Circuit to pick which side of the circuit split it might join

regarding the ATDS question, either aligning itself with the Circuits endorsing a broader


1
         Plaintiff also notes that the United States Supreme Court is currently considering a petition for
writ of certiorari in Duguid, et al. v. Facebook, Inc., No. 19-511, which asks the Supreme Court to
address the same question of statutory interpretation. For its part, the Federal Communication
Commission is formulating its own guidance on the ATDS definition in the wake of ACA Int’l v. Fed.
Commc’ns Comm’n, et al., 885 F.3d 687 (D.C. Cir. 2018). See FCC CG Docket Nos. 02-278 and 18-152
(petition available at https://docs.fcc.gov/public/attachments/DA-18-493A1.pdf). Further—potentially
dispositive—guidance may come from these bodies as the Eighth Circuit addresses the Brew House
appeal.
                                                     3

             Case 4:19-cv-00111-NKL Document 71 Filed 05/12/20 Page 3 of 9
interpretation of what constitutes an ATDS (see Marks v. Crunch San Diego, LLC, 904 F. 3d

1041 (9th Cir. 2018)) or those adopting a narrower interpretation of the statute (see Dominguez v.

Yahoo, Inc., 894 F.3d 116 (3d Cir. 2018)), as this Court did in Shark Bar and No Other Pub.

        6.       The question the Eighth Circuit will resolve is central to this case, as Plaintiff’s

ATDS claim (Count I of his First Amended Complaint, Dkt. 20) involves the exact same text

messaging system that is at issue in the Brew House appeal, (see generally Brew House, Dkt. 252

(addressing the TXT Live! system). Guidance from the Eighth Circuit will thus undoubtedly

impact how—or whether—this claim can proceed for Plaintiff and the putative class he seeks to

represent.

        7.       On the other hand, if the stay is lifted, Plaintiff will have to resume discovery

related to his ATDS claim, take depositions regarding the TXT Live!’s system’s functionalities,

brief the issue of whether a class who received messages through TXT Live! can be certified,

and file summary judgment briefing on whether TXT Live! is an ATDS. The parties will have to

do all of this understanding that this Court’s view of the ATDS definition will almost surely

result in the dismissal of Plaintiff’s ATDS claim at the summary judgment stage, at which point

Plaintiff will have to lodge his own appeal with the Eighth Circuit.2 Aside from unnecessarily

duplicating the efforts before this Court, it will likely lead to a glut of cases raising the same

question in front of the Eighth Circuit.

        8.       In short, the same reasons that made staying this matter appropriate in the first

instance warrant extending that stay while the Eight Circuit considers whether the same system

that is at issue here is an ATDS. See Flockhart v. Synchrony Bank, No. 17-CV-4019-MWB, 2017

WL 3276266, at *3 (N.D. Iowa Aug. 1, 2017) (staying TCPA case pending ACA Int’l because a


2
         Plaintiff further notes that owing to the procedural postures of the Shark Bar and No Other Pub
actions, this Court’s prior interpretation of the TCPA’s ATDS provision is not immediately appealable.
                                                    4

             Case 4:19-cv-00111-NKL Document 71 Filed 05/12/20 Page 4 of 9
stay would “determine the scope of discovery[,] … conserve judicial resources, clarify the law,

and aid the court in making a decision on the merit”); Busch v. Bluestem Brands, Inc., No. 16-

CV-0644 (WMW/HB), 2017 WL 5054391, at *4 (D. Minn. Feb. 22, 2017) (same); see also

Alexander v. Medtronic, Inc., No. 2:12-CV-4104-NKL, 2012 WL 2049827, at *4 (W.D. Mo.

June 6, 2012) (staying underlying case that had “the same facts, . . . and basic legal allegations”

as a case on appeal) (Laughrey, J.) Thus, Plaintiff respectfully suggests that the Court extend the

stay pending the outcome of the Brew House appeal, and Orders the parties to submit regular

status updates to inform the Court of any new developments regarding the Brew House appeal, or

the Supreme Court or Federal Communications Commission’s consideration of the ATDS

definition.3

Defendants’ Position

        9.       Defendants respectfully submit that the stay previously entered in this case should

not continue during the entire pendency of the Eighth Circuit appeal in Brew House. Rather, the

stay should be lifted and discovery, as well as related motion practice, should proceed. The

parties have already invested significant resources in conducting paper discovery and conducting

depositions are the primary discovery task that remains. This case presents a significant

exposure for Defendants and they would like to see it resolved as expeditiously as possible.

        10.      Any asserted interest Plaintiff has proffered in support of continuing the stay is

outweighed by the fact that, given that the notice of appeal in the Brew House case was only

filed last week, and it will take many months, and potentially longer than a year, for the Eighth

Circuit to resolve the appeal.


3
        Should the Court lift the stay and enter a scheduling order immediately, in order to accommodate
any difficulties in conducting discovery during the pending Covid-19 pandemic, Plaintiff would adopt
Defendants’ proposed schedule: a discovery cut-off of September 15, 2020, with summary judgment
motions due on October 5, 2020.
                                                   5

             Case 4:19-cv-00111-NKL Document 71 Filed 05/12/20 Page 5 of 9
       11.     A stay in this matter would also waste time, because the Brew House appeal will

have no impact on Plaintiff’s Procedural Claim, which still needs to be resolved (if Plaintiff

intends to pursue the claim). This claim involves issues that are different from, and not relevant

to, Plaintiff’s ATDS claim, and litigation related to it should proceed. Specifically, Defendants

should be entitled to develop the record on, for example, whether Plaintiff’s use of his cell phone

qualifies her to seek the protections to which only a “residential telephone subscriber” is entitled

under the TCPA, particularly given that Plaintiff has not alleged that he registered his cell phone

number on the NDNCR and is therefore not entitled to any presumption on this point. Shark Bar

Order, at 28. There is also a question of whether Plaintiff has suffered any harm whatsoever as a

result of the alleged Procedural violation.

       12.     The stay should also be lifted because this case involves claims related to text

messages that were sent over four years ago. Defendants have the right to depose Plaintiff and

any other relevant witnesses before their memories fade further or other relevant evidence

deteriorates. See, e.g., Young v. Peraza, No. 15-60968-CIV--COHN/SELTZER, 2015 WL

4639736, at *5 (S.D. Fla. Aug. 4, 2015) (denying stay where party “would stand to suffer

prejudice as the memories of eyewitnesses faded with the passage of time”).

       13.     Plaintiff also overstates the burden he will incur in connection with prosecuting

his ATDS claim, particularly given that the issues regarding this claim have already been framed,

he has already submitted her expert report concerning the issue, and the issue has already been

briefed in connection with the Shark Bar and No Other Pub cases.

       14.     Plaintiff’s counsel did not seek to certify a class with respect to the Procedural

Claim in the Shark Bar and No Other Pub cases, so unless Plaintiff here shifts course, there will

be no class certification motion practice related to this issue.


                                                  6

          Case 4:19-cv-00111-NKL Document 71 Filed 05/12/20 Page 6 of 9
       15.     Indeed, Plaintiff’s request for a stay in this matter seems to be driven by an effort

to avoid litigating his individual Procedural Claim, while avoiding the inevitable dismissal of the

ATDS claim. If that is the strategy Plaintiff would like to pursue, he should dismiss his

Procedural Claim so that the parties can brief summary judgment on his ATDS claim and he can

appeal this issue as of right, as the plaintiff in Brew House has done.

       16.     While Defendants maintain that the stay in this case should be lifted promptly and

litigation should proceed as expeditiously as possible, Defendants are mindful of the challenges

posed by the COVID-19 pandemic and would therefore propose to maintain the current stay until

June 30, 2020. At that time, the parties could then submit a proposed schedule to the Court for

consideration. In the event the Court is inclined to enter a schedule now, Defendants would

propose a discovery cut-off of September 15, 2020, with summary judgment motions due on

October 5, 2020.



                                                      Respectfully submitted,

                                                      Andy Doohan, individually and on behalf
                                                      of all others similarly situated,

Date: May 12, 2020                                     /s/ Michael Ovca
                                                       One of Plaintiff’s Attorneys

                                                      Benjamin H. Richman (pro hac vice)
                                                      Michael Ovca (pro hac vice)
                                                      Edelson PC
                                                      350 N. LaSalle Street, 14th Floor
                                                      Chicago, Illinois 60654
                                                      Telephone: (312) 589-6370
                                                      Facsimile: (312) 589-6378
                                                      Email: brichman@edelson.com
                                                      movca@edelson.com

                                                      William C. Kenney (Mo. Bar No. 63001)
                                                      Bill Kenney Law Firm, LLC

                                                 7

          Case 4:19-cv-00111-NKL Document 71 Filed 05/12/20 Page 7 of 9
                                         1100 Main Street, Suite 1800
                                         Kansas City, Missouri 64105
                                         Telephone: (816) 842-2455
                                         Facsimile: (816) 474-8899
                                         Email: bkenney@billkenneylaw.com

                                         Rafey S. Balabanian (pro hac vice)
                                         Eve-Lynn J. Rapp (pro hac vice)
                                         Edelson PC
                                         123 Townsend Street, Suite 100
                                         San Francisco, California 94107
                                         Telephone: (415) 212-9200
                                         Facsimile: (415) 373-9435
                                         Email: rbalabanian@edelson.com
                                         erapp@edelson.com

                                         Attorneys for Plaintiff and all others
                                         similarly situated


                                         CTB Investors, LLC, d/b/a PBR Big Sky
                                         Cowboy Bar, The Cordish Companies,
                                         Inc., and Entertainment Consulting
                                         International, LLC,

Date: May 12, 2020                       /s/ Whitney Smith (with permission)
                                           One of Defendants’ Attorneys
                                         W. James Foland, MO Bar # 25022
                                         Jacqueline Sexton, MO Bar # 53262
                                         Zach T. Bowles, MO Bar # 70531
                                         FOLAND, WICKENS, ROPER,
                                         HOFER & CRAWFORD, P.C.
                                         1200 Main Street, Suite 2200
                                         Kansas City, MO 64105
                                         Telephone: (816) 472-7474
                                         Email: jfoland@fwpclaw.com
                                         jsexton@fwpclaw.com

                                         Lauri A. Mazzuchetti
                                         (admitted pro hac vice)
                                         Whitney M. Smith (admitted pro hac vice)
                                         Glenn T. Graham (admitted pro hac vice)
                                         KELLEY DRYE & WARREN LLP
                                         One Jefferson Road
                                         Parsippany, New Jersey 07054
                                         Telephone: (973) 503-5900

                                     8

        Case 4:19-cv-00111-NKL Document 71 Filed 05/12/20 Page 8 of 9
                                                  Facsimile: (973) 503-5950
                                                  Email: lmazzuchetti@kelleydrye.com
                                                  wsmith@kelleydrye.com
                                                  ggraham@kelleydrye.com

                                                  David I. Zalman (admitted pro hac vice)
                                                  KELLEY DRYE & WARREN LLP
                                                  101 Park Avenue
                                                  New York, New York 10178
                                                  Telephone: (212) 808-7985
                                                  Email: dzalman@kelleydrye.com

                                                  Attorneys for Defendants



                              CERTIFICATE OF SERVICE

       I hereby certify that, on May 12, 2020, the foregoing document was electronically filed
with the Court’s Electronic Filing System and will be served electronically on all registered
attorneys of record.

                                                   /s/ Michael Ovca




                                              9

         Case 4:19-cv-00111-NKL Document 71 Filed 05/12/20 Page 9 of 9
